Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 
	Examiner notes, no amendment or arguments were filed with the RCE on May 10, 2021. Applicant indicates the response after final action filed on April 5, 2021 should be incorporated in the RCE. Examiner addressed the amendment and arguments associated with the after final in a PTO-303 dated April 9, 2021. Examiner provided a full explanation in said PTO-303 and therefore will not address the arguments again.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 20140018653 by Staib et al (hereinafter Staib) in view of Yu et al “A facile and practical biosensor for choline based on manganese dioxide nanoparticles synthesized in-situ at the surface of electrode by one-step electrodeposition” (hereinafter Yu as cited in the IDS dated December 10, 2018). 

 Regarding Claim 1, Staib discloses a biosensor for testing glucose ([0108]) comprising a substrate (4 Fig. 3, 4), a working electrode (1 Fig. 3, 4) and an enzyme layer (5 Fig. 3, 4) wherein the enzyme layer may comprise manganese dioxide ([0108] teaching the claimed “comprising a substrate, a working electrode comprising an electrically conductive pad, and an enzyme layer”). Staib does not disclose the mediator (manganese oxide) is a separate and discrete layer from the enzyme. 



	As such a skilled artisan would be motivated to deposited manganese oxide mediator on the working electrode as a separate and discrete layer from the enzyme layer in Staib, as taught by Yu, in order to obtain a configuration exhibiting large specific surface area, good hydrophilicity, great permeability and biocompatibility.

	In combination, the manganese oxide coating would be deposited between the enzyme layer and the electrode, rendering obvious the claimed “in conductive contact with a mediator layer, and an enzyme layer in diffusion-enabling contact with said mediator layer, wherein said mediator layer is an electrodeposited mediator layer, and wherein said mediator layer comprises an electrocatalytic agent, 
wherein said electrocatalytic agent comprises MnO2”. 
 
Regarding Claim 2, Staib discloses manganese dioxide as the mediator, thereby necessarily being capable of the claimed “wherein said electrocatalytic agent is an agent catalyzing at least one electrochemical reaction by decreasing the overpotential required for said electrochemical reaction to occur and/or by increasing the rate at which said electrochemical reaction occurs” functionality. 

2”). 

Regarding Claim 4, Staib discloses a plurality of conductive pads constituting the working electrode (1 Fig. 2 for example teaching the claimed “wherein said working electrode comprises a multiplicity of electrically conductive pads, of which at least one is in conductive contact with a mediator layer being in diffusion-enabling contact with an enzyme layer”).  
 
Regarding Claim 5, Staib discloses a counter electrode (2 Fig. 2 and [0094] teaching the claimed “wherein said biosensor further comprises a counter electrode”). 
 
Regarding Claim 6, Staib discloses a references electrode (3 Fig. 2 [0094] teaching the claimed “wherein said biosensor comprises a layer of reference material”). 
 
Regarding Claim 7, Staib discloses the references electrode is formed of silver ([0100] teaching the claimed “wherein said reference material comprises silver”).  
 
Regarding Claim 8, Staib discloses the enzyme produces peroxide in the presence of the glucose analyte ([0108] teaching the claimed “wherein said enzyme layer comprises an enzyme producing a peroxide in the presence of an analyte”).  
 
Regarding Claim 9, Staib discloses the analyte of the biosensor may be glucose ([0108] teaching the claimed “wherein said analyte is glucose”).  

Regarding Claim 17, the functionality of the claim provides no structure to the device. Staib discloses a structurally indistinct device, thereby is it necessarily capable of being implanted, i.e. the claimed functionality of Claim 17, teaching “wherein said biosensor is an implantable biosensor”. See MPEP 2114.  

Regarding Claim 18, modified Staib discloses the mediator is manganese oxide, thereby consisting of manganese oxide (Staib [0108] and Yu Abstract teaching the claimed “wherein said mediator layer consists of MnO2”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721